Citation Nr: 0620098	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 3, 
2003, for a total disability evaluation for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, wherein the RO 
granted entitlement to a TDIU effective December 3, 2003.  


FINDINGS OF FACT

1.  With his claim for entitlement to service connection for 
arterial hypertension, a heart condition and a 
neuropsychiatric condition received on August 29, 1996, the 
veteran submitted private medical evidence that he was 
totally disabled to work on a permanent basis.  

2.  Entitlement to service connection was granted for a heart 
disorder and a psychiatric disorder in an October 2002 Board 
decision which was effectuated by the RO in an October 2002 
rating.  The RO assigned a 60 percent evaluation for the 
heart disorder and a 10 percent evaluation for a nervous 
condition effective from August 29, 1996.  

3.  On December 3, 2003, the RO received a statement from the 
veteran on VA Form 21-4138, requesting total disability 
ratings for his service connected heart disorder and 
psychiatric disorder or individual unemployability benefits 
on account of service-connected conditions.  

4.  In a February 2004 rating decision the RO continued the 
60 percent evaluation for the heart disorder, increased the 
evaluation for the psychiatric disorder to 30 percent, and 
granted entitlement to a TDIU effective from December 3, 
2003, the date of the claim.

5.  An informal claim received on August 29, 1996, is a 
pending unadjudicated claim for TDIU.  The veteran met the 
schedular criteria for a TDIU on August 29, 1996.  


CONCLUSION OF LAW

An effective date of August 29, 1996, for the award of a 
total disability evaluation for compensation purposes based 
upon individual unemployability is warranted.  38 U.S.C.A. §§ 
1155, 5103-5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.400(o)(2), 4.7, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A VCAA notice on a claim for a TDIU was provided to the 
veteran in December 2003 prior to a February 2004 rating 
decision, wherein the RO granted entitlement to a TDIU and 
assigned an effective date of December 3, 2003, the date of 
the veteran's claim.  The issue currently before the Board 
arose from the veteran's disagreement with the effective date 
assigned.

In view of the disposition of the matter on appeal herein 
that is fully favorable to the veteran, no useful purpose 
would be served by an analysis of VA's compliance with its 
duties to notify and assist, and further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


II.  Facts and analysis

On December 3, 2003, the RO received informal claim from the 
veteran on VA Form 21-4138, requesting increased disability 
ratings for his service connected heart disorder and 
psychiatric disorder or individual unemployability benefits 
on account of service connected conditions.  

In his claim, the veteran noted that he had been hospitalized 
at a VA hospital during the month of September and November 
for his cardiovascular condition.  He reported that according 
to his treating physician, he was unable to engage in any 
kind of productive activity.  

In a February 2004 rating decision the RO continued the 60 
percent evaluation for the heart disorder, increased the 
evaluation for the psychiatric disorder to 30 percent, and 
granted entitlement to a TDIU effective from December 3, 
2003, the date of the claim.  The veteran disagreed with the 
effective date assigned for the TDIU; however, he has not 
specified a date that should be assigned.  

Our review finds that the veteran had filed a claim for 
entitlement to service connection for arterial hypertension, 
a heart condition and a neuropsychiatric condition on August 
29, 1996.  With his claim, the veteran submitted an August 
1996 statement from his private doctor who stated the veteran 
suffered from arterial hypertension and angina, lymphadenomas 
of tubercular etiology and depression, and stated that the 
veteran was totally disabled to work on a permanent basis.  
He also submitted a report of a private November 1988 
psychiatric evaluation which diagnosed major depression with 
psychosis and found the veteran totally and permanently 
disabled.  

Entitlement to service connection was granted for a heart 
disorder and a psychiatric disability in an October 2002 
Board decision which was effectuated by the RO in an October 
2002 rating.  The RO assigned a 60 percent evaluation for the 
heart disorder and noted that the veteran qualified for a 60 
percent evaluation under the criteria which was in effect 
both before and after January 12, 1998.  The RO also assigned 
a 10 percent evaluation for a nervous condition effective 
from August 29, 1996, the date of the claim.  Entitlement to 
individual unemployability was not adjudicated.  

Although the veteran filed a formal claim on December 3, 
2003, for a TDIU, the Board finds that there is a pending 
unadjudicated claim for a TDIU received on August 29, 1996.  
In his claim received on August 29, 1996, the veteran 
included evidence of a medical disability and additionally he 
submitted substantive evidence of unemployability.  Thus, he 
had met the requirement of 38 C.F.R. § 3.155(a) to identify 
the benefit sought and TDIU must be considered.  VA must 
address all potential claims raised by the evidence, applying 
all relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for TDIU.  The RO 
did not adjudicate the claim for TDIU in the rating decision 
in October 2002.  Accordingly, there is a pending 
unajudicated claim for TDIU based on the informal claim 
received on August 29, 1996.  

At the time of his claim in August 1996, the veteran was 
service connected for tuberculous lymphadenitis, inactive, 
evaluated as noncompensable from November 1982.  After the 
Board granted entitlement to service connection, the RO 
assigned a 60 percent disability evaluation for a 
cardiovascular disorder and a 10 percent disability 
evaluation for major depressive disorder effective from the 
date of his claim received on August 29, 1996.  Thus, he met 
the schedular threshold for a TDIU.  

The evidence shows that at a VA examination in April 1997, 
the veteran's tuberculous lymphadenitis was diagnosed as 
inactive since 1957.  At a VA examination in May 1999, 
cervical lymph node tuberculosis was diagnosed; however, a 
biopsy to determine if lymphatic tuberculosis had been 
reactivated was medically contraindicated.  At a VA 
examination in April 2002, the examiner found no evidence of 
activity of tuberculous lymphadenitis at that time and no 
evidence of pulmonary tuberculosis documented on examination.  

VA outpatient treatment records from October 1988 to February 
2002 show that the veteran sought treatment on multiple 
occasions for chest pain and unstable angina.  In November 
1988 the veteran reported that he had quit working in 1974 
due to physical and emotional problems.  After an exercise 
test in May 1996, he was evaluated as Functional Class III 
with a METS score of 4.  According to the New York Heart 
Association (NYHA) Functional Classification Class III 
indicates marked limitation in activity due to symptoms, even 
during less-than-ordinary activity and comfortable only at 
rest.  On testing in October 1996, according to a Bruce 
protocol, a METS score of 10.1 was attained.

At a VA examination in April 2002, the examiner found that 
veteran's ischemic heart disease was manifested by angina and 
shortness of breath on minimal effort and marked limitation 
of his usual activities.  The diagnoses were hypertensive 
atherosclerotic heart disease, status post coronary artery 
bypass graft surgery, status post angioplasty and angioplasty 
with stent placement, congestive heart failure with an 
ejection fraction of 31 percent, mitral valve regurgitation, 
and angina pectoris class 3C; and arterial hypertension 
partially under control.  

At a VA mental examination in May 2002, the veteran reported 
not having received psychiatric treatment for the previous 
six years.  He had stopped working due to his medical 
conditions in 1974 and had been receiving Social Security 
benefits.  Clinical findings were reported.  The diagnosis 
was major depressive disorder, recurrent.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned 
which reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, (4th ed. 1994) at 32 (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2005) (The GAF scale 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health - 
illness.")  

The May 2002 VA examiner noted that the veteran had stopped 
working due to his medical conditions.  He had been diagnosed 
with heart disease and hypertension by a private physician 
since 1958 with physical limitation due to his heart 
condition.

VA treatment records show that in June 2003, the veteran was 
hospitalized for approximately six days with unstable angina; 
however, three sets of cardiac enzymes were found negative.  
A stress test with perfusion was done and he walked for 6 
minutes on Bruce protocol without complaints and no changes 
on EKG.  He had adequate performance with METS of 7-10.  His 
physical activity was limited only by what he could tolerate.

A discharge summary shows that the veteran had been 
hospitalized for approximately one week in September 2003.  
He had been admitted due to chest pain of ischemic 
characteristics subsequently diagnosed as a non-ST-segment 
elevation myocardial infarction (NSTEMI).  After treatment, 
the veteran reported feeling better.  He had been followed 
for more than 36 hours after the myocardial infarction (MI) 
and had good evolution.  He was discharged to home to be 
followed in a clinic.  

In November 2003 the veteran had a psychiatric consult due to 
insomnia and depression.  The clinical findings were 
reported.  The examiner noted the veteran's only complaint 
was insomnia for which he was adequately treated with 
medication.  He also showed mild anxiety and depression which 
was successfully treated with medication.  The diagnosis was 
mood disorder secondary to medical condition.  

He was hospitalized again at a VA hospital in November 2003 
for unstable angina.  A work-up for a new myocardial 
infarction was negative.  He underwent a cardiac 
catherization with percutaneous coronary intervention (PCI) 
without major complications.  He was to report to a VA 
cardiology clinic in one week.  

A private medical evaluation of the veteran's major 
depressive disorder on December 3, 2003, includes the 
veteran's symptoms and clinical findings.  Major depressive 
disorder was diagnosed.  A GAF score of 50 was assigned which 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).    

The psychiatrist opined that the veteran had a severe and 
chronic form of major depressive disorder which affected all 
areas of his life and that he was not capable of working.  
The veteran could not tolerate the usual stress of the work 
situation due to his labile affect.  

A private medical physician wrote on December 5, 2003, that 
the veteran had severe coronary artery disease and ischemic 
cardiomyopathy, status post several medical treatments, which 
was severely restricted, Class III-IV, and he was wheelchair 
dependent.  The NYHA Class IV indicates severe limitations 
and experiences symptoms even while at rest.  He also 
received treatment for other medical disorders.  

The veteran indicated in December 2003 that his last job had 
been in 1974 and records from the company were unavailable.  

At a VA examination for psychiatric evaluation in January 
2004, the veteran related his subjective complaints and 
indicated that he had good response to his current 
psychiatric treatment.  The veteran had no impairment of 
thought processes or communications, no delusions or 
hallucinations were present.  No inappropriate behavior had 
been reported and he was no suicidal or homicidal.  He needed 
assistance for bathing and dressing and had to use a 
wheelchair.  He was oriented but reported memory impairment.  
He suffered depression and sleeping problems.  The diagnosis 
was depressive disorder with cognitive deficits and the GAF 
assigned at that time was 60 which reflects moderate 
symptoms.

At a VA heart examination in January 2004, the veteran 
reported a history of complaints of chest pain and dyspnea on 
efforts in 2003.  In June 2003 his ejection fraction was 39 
percent and the METS value was 7.  In September and November 
he had angioplasty.  The examiner provided that the veteran's 
ejection fraction was 35 percent and the METS value was 7.  
His daily activities were markedly limited by his dyspnea on 
efforts.  

In a rating decision in February 2004, the RO granted 
entitlement to individual unemployability effective December 
3, 2003, the date of his claim.  The RO also granted 
entitlement to a 30 percent evaluation for major depressive 
disorder effective December 3, 2003, and continued the 60 
percent evaluation for the service-connected heart disorder.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

The assignment of effective dates for a claim for increase is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Lalonde, the Court stated that the effective 
date of an award of service connection is not based upon the 
date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  See 38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The grant of service connection for a cardiovascular disorder 
and the assigned 60 percent evaluation combined with the 
grant of service connection for a major depressive disorder 
and the assigned 10 percent evaluation as of August 29, 1996, 
the date of receipt of his claim, resulted in the veteran's 
then meeting the schedular criteria for a TDIU.  In addition, 
there is evidence of record that shows that the veteran was 
deemed unemployable due to his heart disorder, mental 
disorder and lymphadenomas at the time of his August 29, 
1996, claim.  Subsequent medical evidence shows that the 
veteran continued to seek medical treatment for his cardiac 
disorder which caused marked to severe limitation in activity 
due to his symptoms.  Thus, the Board finds that an effective 
date of August 29, 1996, is warranted for a TDIU.

With a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "factually ascertainable that an increase in disability 
had occurred."  38 C.F.R. § 3.400(o)(2).  This would also 
apply to a rating for a TDIU; however, in this case, the 
veteran was not service-connected for the disabilities on 
which the assignment of a TDIU is based until the date of 
receipt of the claim on August 29, 1996.  Therefore, 
entitlement did not arise until then and consideration of the 
assignment of an effective date for a TDIU prior to the 
effective date of service connection is not applicable.

The Board therefore concludes that August 29, 1996, the date 
of the veteran's claim, is the earliest effective date that 
may be assigned for the award of TDIU.  Accordingly, an 
effective date of August 29, 1996, for an award of TDIU is 
granted.




ORDER

Entitlement to an effective date of August 29, 1996, for a 
TDIU is granted, subject to regulatory criteria applicable to 
payment of monetary awards. 



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


